DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 47 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11457154 B2, US 11389066 B2, US 11294062 B2, US 11284785 B2 in view of US 20200359940 A1 Saito. Claim 31 contains similar subject matter as that of claim 1 in the above patents, however, the patents fail to disclose the image signal processing performed by the processor comprises generating a luminance-chrominance frame that comprises luminance data and chrominance data. Saito in a prior art of an endoscope system teaches image signal processing performed by the processor comprises generating a luminance-chrominance frame that comprises luminance data and chrominance data ([66]), in order to overcome the problem of decreasing the calculation accuracy of the oxygen saturation in an endoscope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31-35, 36, 37,  40-42, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012066501 A1 SHPUNT, and further in view of US 20200359940 A1 Saito.
Regarding claim 31, SHPUNT discloses A system (Fig.1) comprising: an emitter for emitting a plurality of emissions of electromagnetic radiation (Fig.1 illumination subassembly 30, page 4 lines 30-31, page 6 lines 9-15); an image sensor comprising a pixel array (Fig.1 image capture subassembly 38, page 7 lines 29-32, wherein CMOS sensor comprises pixel array); and a processor for performing image signal processing (Fig.1 processor 46, page 4 lines 5-6), wherein the processor receives a plurality of frames sensed by the image sensor (page 4 line 5-7); wherein the plurality of emissions of electromagnetic radiation comprises one or more of: a laser mapping emission comprising electromagnetic radiation in a laser mapping pattern (page 1 lines 13-14, page 7 lines 7-9).
 SHPUNT fails to disclose a multispectral emission comprising a multispectral wavelength of electromagnetic radiation; or a fluorescence emission comprising a fluorescence excitation wavelength of electromagnetic radiation; and wherein the image signal processing performed by the processor comprises generating a luminance-chrominance frame that comprises luminance data and chrominance data.  
However, Saito teaches a multispectral emission comprising a multispectral wavelength of electromagnetic radiation ([45], [84], wherein multiple wavelength range light illumination including blue, green and red wavelengths is generated from light source); or a fluorescence emission comprising a fluorescence excitation wavelength of electromagnetic radiation (Fig.2, [37]-[39], wherein  first and second excitation light are the fluorescence excitation wavelength of electromagnetic radiation); and wherein the image signal processing performed by the processor comprises generating a luminance-chrominance frame that comprises luminance data and chrominance data ([66], wherein luma channel is assigned to already generated Cb and Cr chroma channels image to produce output image frame. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by SHPUNT to include the teaching in the same field of endeavor of Saito, in order to overcome the problem of decreasing the calculation accuracy of the oxygen saturation in an endoscope, as identified by Saito.
Regarding claim 32, Saito teaches The system of claim 31, wherein the luminance-chrominance frame is a YCbCr frame, and wherein the luminance-chrominance frame is generated by converting an RGB color image frame to the luminance-chrominance frame ([51]).  
Regarding claim 33, SHPUNT discloses The system of claim 31, wherein the emitter pulses the laser mapping emission and the image sensor senses a laser mapping frame in response to the pulse of the laser mapping emission, and wherein the laser mapping frame comprises data for calculating one or more of a three-dimensional topography of a scene, a dimension of one or more objects within a scene, or a distance (page 6 lines 18-28).  
Regarding claim 34, Saito teaches The system of claim 31, wherein the multispectral wavelength of electromagnetic radiation comprises one or more of: electromagnetic radiation comprising a wavelength within a range from about 513 nm to about 545 nm; electromagnetic radiation comprising a wavelength within a range from about 565 nm to about 585 nm; or electromagnetic radiation comprising a wavelength within a range from about 900 nm to about 1000 nm ([84]). 
Regarding claim 36, SHPUNT discloses The system of claim 31, wherein the plurality of emissions of electromagnetic radiation further comprising a visible emission comprising a visible wavelength of electromagnetic radiation (page 6 lines 9-15). 
Regarding 37, SHPUNT discloses The system of claim 31, wherein the plurality of emissions of electromagnetic radiation comprises a visible emission comprising a visible wavelength of electromagnetic radiation and the laser mapping emission (page 6 lines 9-15), and Saito teaches further comprises one or more of the multispectral emission or the fluorescence emission ([39], [84]).  
Regarding claim 40, SHPUNT discloses The system of claim 31, further comprising a controller in communication with the emitter and the image sensor, wherein the controller synchronizes the emitter and the image sensor such that the image sensor senses a frame in response to the emitter pulsing an emission of electromagnetic radiation (page 3 lines 27-34, page 9 lines 25-34). 
Regarding claim 41, SHPUNT discloses The system of claim 31, wherein the image sensor senses a plurality of frame-types in response to the emitter emitting the plurality of emissions of electromagnetic radiation, wherein the plurality of frame-types comprises: a visible frame sensed in response to the emitter emitting a visible emission that comprises a visible wavelength of electromagnetic radiation; a laser mapping frame sensed in response to the emitter emitting the laser mapping emission; a multispectral frame sensed in response to the emitter emitting the multispectral emission (page 1 lines 13-20, page 6 lines 9-17); and Saito teaches a fluorescence frame sensed in response to the emitter emitting the fluorescence emission ([40]).  
Regarding claim 42, SHPUNT discloses The system of claim 31, further comprising a controller configured to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: receiving a laser mapping frame sensed by the image sensor, wherein the laser mapping frame is sensed in response to the emitter emitting the laser mapping pattern; providing the laser mapping frame to a corresponding laser mapping system; and receiving laser mapping data from the corresponding laser mapping system, wherein the laser mapping data comprises one or more of: a three-dimensional topographical map of a scene, a dimension of one or more objects within the scene, or a distance (page 1 lines 13-20, page 6 lines 9-17).
Regarding claim 47, Saito teaches The system of claim 31, further comprising: an endoscope comprising a handpiece and a lumen, wherein the image sensor is disposed substantially near a distal end of the lumen of the endoscope; and a waveguide for carrying the plurality of emissions of electromagnetic radiation from the emitter to the distal end of the lumen of the endoscope; wherein the emitter is remote from the endoscope ([39]-[40]).  
Claim(s) 35, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHPUNT, in view of Saito, and further in view of US 20160157725 A1 Munoz.
Regarding claim 35, Munoz teaches The system of claim 31, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises one or more of: electromagnetic radiation comprising a wavelength within a range from about 770 nm to about 795 nm; or electromagnetic radiation comprising a wavelength within a range from about 790 nm to about 815 nm ([72]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references SHPUNT, Saito and Munoz before him/her, to modify the system disclosed by SHPUNT to include the teaching in the same field of endeavor of Saito and Munoz, in order to overcome the problem of decreasing the calculation accuracy of the oxygen saturation in an endoscope, as identified by Saito and to improve clinical analysis and assessments of tissue diseases, as identified by Munoz.
Regarding claim 43, Munoz teaches The system of claim 42, wherein the instructions further comprise: receiving a multispectral frame sensed by the image sensor, wherein the multispectral frame is sensed in response to the emitter emitting the multispectral emission; providing the multispectral frame to a corresponding multispectral system; and receiving multispectral data from the corresponding multispectral system, wherein the multispectral data comprises one or more of: a predicted identity of a tissue structure within the scene; or a location of the tissue structure within the scene ([56]).
Claim(s) 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHPUNT, in view of Saito, and further in view of US 20200209401 A1 MOTOYAMA; Takuto et al. (hereafter MOTOYAMA).
Regarding claim 38, MOTOYAMA teaches The system of claim 37, wherein the laser mapping emission comprises one or more of a raster grid of discrete points, an occupancy grid map, a dot array, vertical hashing, or horizontal hashing ([44]-[45]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references SHPUNT, Saito and MOTOYAMA before him/her, to modify the system disclosed by SHPUNT to include the teaching in the same field of endeavor of Saito and MOTOYAMA, in order to overcome the problem of decreasing the calculation accuracy of the oxygen saturation in an endoscope, as identified by Saito and to enable an environment map around a mobile object to be generated with high accuracy, as identified by MOTOYAMA.
Regarding claim 39, Saito teaches The system of claim 38, wherein: the multispectral wavelength comprises electromagnetic radiation within a range from about 513 nm to about 545 nm, and/or from about 565 nm to about 585 nm, and/or from about 900 nm to about 1000 nm ([37]); and the fluorescence excitation wavelength comprises electromagnetic radiation within a range from about 770 nm to about 795 nm and/or from about 790 nm to about 815 nm ([84]).  
Claim(s) 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHPUNT, in view of Saito, and further in view of US 20200041417 A1 Bawendi; Moungi G. et al. (hereafter Bawendi).
Regarding claim 44, Bawendi  teaches The system of claim 42, wherein the instructions further comprise: receiving a fluorescence frame sensed by the image sensor, wherein the fluorescence frame is sensed in response to the emitter emitting the fluorescence emission; providing the fluorescence frame to a corresponding fluorescence system; and receiving fluorescence data from the corresponding fluorescence system, wherein the fluorescence data comprises one or more of: a predicted identity of a tissue structure within the scene; or a location of the tissue structure within the scene ([35]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references SHPUNT, Saito and Bawendi before him/her, to modify the system disclosed by SHPUNT to include the teaching in the same field of endeavor of Saito and Bawendi, in order to overcome the problem of decreasing the calculation accuracy of the oxygen saturation in an endoscope, as identified by Saito and to  satisfy the need to provide high resolution, desirable penetration depths, and sensitivity simultaneously in identifying diseases, as identified by Bawendi.
Regarding claim 45, Saito teaches The system of claim 44, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor ([45]).
Regarding claim 46, Bawendi teaches The system of claim 45, wherein the instructions further comprise: receiving a color image frame sensed by the image sensor, wherein the color image frame is sensed in response to the emitter emitting a visible wavelength of electromagnetic radiation; overlaying at least a portion of the laser mapping data with the color image frame; and overlaying at least a portion of the fluorescence data with the color image frame ([03]-[07]).  
Claim(s) 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHPUNT, in view of Saito, and further in view of US 20140160318 A1 Blanquart; Laurent et al. (hereafter Blanquart).
Regarding claim 48, Blanquart teaches The system of claim 31, wherein the system is an endoscopic visualization system for performing machine vision of a light-deficient environment, and wherein the emitter is the only source of illumination within the light-deficient environment ([78]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references SHPUNT, Saito and Blanquart before him/her, to modify the system disclosed by SHPUNT to include the teaching in the same field of endeavor of Saito and Blanquart, in order to overcome the problem of decreasing the calculation accuracy of the oxygen saturation in an endoscope, as identified by Saito and to provide  endoscope designs with greatly reducing the complexity and cost of the optical section, while offering high definition video, as identified by Blanquart.
Regarding claim 49, Blanquart teaches The system of claim 31, wherein the plurality of emissions of electromagnetic radiation further comprises: a luminance emission comprising a wavelength of electromagnetic radiation that is optimized for sensing luminance data with the image sensor; a red chrominance emission comprising a wavelength of electromagnetic radiation that is optimized for sensing red-chrominance data with the image sensor; and a blue chrominance emission comprising a wavelength of electromagnetic radiation that is optimized for sensing blue-chrominance data with the image sensor ([78]).
Regarding claim 50, Blanquart teaches The system of claim 31, wherein the image signal processing further comprises: receiving a plurality of independent frames sensed by the image sensor; performing color correction on the plurality of independent frames; performing edge enhancement on the plurality of independent frames; and converting the luminance-chrominance frame to an RGB color image frame ([51]).  





Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: US 20080174783 A1, CN 110891511 A, CN 102792124 A.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487